741 So. 2d 616 (1999)
Robert CARRIDINE, Appellant,
v.
STATE of Florida, Appellee.
No. 99-2739.
District Court of Appeal of Florida, Fourth District.
September 22, 1999.
Robert Carridine, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
Robert Carridine appeals the denial of his unsworn motion to correct sentence to award additional time served. Contrary to the pleading requirements of State v. Mancino, 714 So. 2d 429, 433 (Fla.1998) and Toro v. State, 719 So. 2d 947, 948 (Fla. 4th DCA 1998), the motion did not affirmatively allege that the court records demonstrate entitlement to relief or identify where in the record that information could be located. The trial court quite properly denied the motion as legally insufficient.
The denial should have been without prejudice to Carridine to file a new motion that corrects the pleading deficiency. Quartucci v. State, 736 So. 2d 1247, 24 Fla. L. Weekly D1520 (Fla. 4th DCA 1999); Daily v. State, ___ So.2d ___, 24 Fla. L. Weekly D949, 1999 WL 212859 (Fla. 4th DCA Apr.7, 1999). Accordingly, our affirmance *617 is without prejudice to file either (1) a rule 3.800 motion that affirmatively demonstrates on the face of the record entitlement to additional jail time credit or, alternatively, (2) a properly sworn rule 3.850 motion challenging the sentence based on the failure to award jail time credit. Fla. R.Crim. Pro. 3.800(a); 3.850 (1999). If Carridine elects the second option, the motion must be filed within the time remaining under that rule.
WARNER, C.J., STONE and GROSS, JJ., concur.